Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/22 has been entered.

Claim Objections
Claim 7 is objected to because of the following informalities: please check claim 7 as it appears there are two commas after defoamer and some extra spaces which should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over CN105994333 (‘333) and further in view of CN1486609 (‘609), Liu (US20140031231, previous action), and Yang (CN101352171A, from previous action).
	Applicant’s claim:
-- A herbicidal combination consisting of  (A) clomazone; (B) 2,4- dichlorophenoxyacetic acid (2,4-D) or its derivatives; and (C) pyrazosulfuron or its derivatives.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1-3, ‘333 teaches ternary combinations of pyrazosulfuron, dimethazon (clomazone), and butachlor which are useful as herbicides (See entire document; claims; abstract; paragraphs 3-6, and 11 after summary of invention heading in English translation).
	Regarding claims 4 and 7, ‘333 teaches compositions which besides the active agents further comprise agrochemically acceptable excipients, e.g. solvents and at least one binding agent/thickening agent and/or a dispersing agent/emulsifier (see abstract; claims; paragraphs 3-6, and 11 just after summary of invention heading in English translation). 

Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 1-4, and 7, ‘333 does not teach wherein the ternary composition comprises 2,4-D in place of the butachlor. However, this deficiency in ‘333 is addressed by CN1486609 (‘609) and Liu.
‘609 teaches ternary compositions of 2,4-D, acetamide herbicide (which is the family that includes butachlor) and clomazone. It would have been obvious to substitute the 2,4-D for the butachlor in the ternary composition of ‘333 because ‘609 teaches that it is compatible with other herbicides including clomazone and allows for wide herbicidal spectrum, etc. (See abstract; claims). 
Liu teaches mixtures of clomazone and 2,4-D which are formed into granules which also reads on the instant claim 5 for use as herbicides (See example 28). 
	Regarding claim 6, ‘333 teaches wherein the pyrazosulfuron is used in amounts of about 2% by weight but does not teach using pyrazosulfuron-ethyl in amounts of about 1% by weight as is instantly claimed. However, this deficiency in ‘333 is addressed by Yang. 
	Yang teaches a herbicidal composition which comprises “pyrazosulfuron-ethyl” as one of the herbicides, and wherein the pyrazosulfuron-ethyl can be used in an amount of 1% by weight and wherein the pesticidal composition can be prepared into water-dispersible granules (see English translation: Abstract; Original publication: pg. 4, ln. 10-11 structure of pyrazosulrufon-ethyl). It should be noted that the pyrazosulfuron-methyl disclosed in the Eng. Translation copy is incorrect, as evidenced by the Chinese chemical name and structure as seed below from pg. 4 of the original Chinese publication:

    PNG
    media_image1.png
    180
    602
    media_image1.png
    Greyscale

	Yang also teaches that the herbicide composition containing the pyrazosulfuron-ethyl when used in combination with other herbicides can provide good and extended weeding/herbicidal effect, and can reduce cost and frequency of herbicide use (see English trans: [0007], ln. 8-9).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to follow the teaching of ‘333, ‘609, and Liu and prepare the herbicidal composition, which consist of a combination of clomazone, 2,4-D and pyrazosulfuron and/or derivatives thereof as instantly claimed because ‘333, ‘609, and Liu suggests that in order to control undesired plants growth, more than one herbicide is routinely useful. Further it would have been obvious to substitute 2,4-D for butachlor in ‘333 in order to form the claimed ternary combination because it was known to use 2,4-D for broad spectrum weed control and it was known to mix it with other herbicides including the instantly claimed clomazone. Further, it is known, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
It also would have been obvious to a person of ordinary skilled in the art at the time the invention was made to add suitable amount of each active herbicide, i.e. to include about 1% by weight of pyrazosulfuron-ethyl in the composition of ‘333 for the pyrazosulfuron in ‘333 because Yang teaches that pyrazosulfuron-ethyl can be used in an amount as low as 1 % by weight, in combination with clomazone, to provide good and extended weeding effect, and to reduce cost and frequency of herbicide use.
Finally, it would have been obvious to formulate the composition of ‘333 with the 2,4-D of ‘609 and/or Liu into granules because it was known in the art to formulate herbicides specifically clomazone, 2,4-D, etc. into granules and as such it would be obvious to formulate the ternary combination instantly claimed into granules for easy application and control of weeds in various areas.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
	Applicant’s amendments to the claims have prompted the new grounds of rejection presented herein. Applicant’s amendments have rendered the previous grounds of rejection under 103 moot and these rejections have been withdrawn. Applicant’s amendments to the claims have also rendered the double patenting rejections over US10689328 and copending 16/767326 are also moot and these rejections have also been withdrawn. As applicants arguments pertain to the previous grounds of rejection which have been withdrawn they are not addressed further herein. 
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616